MEMORANDUM **
Jose Francisco Salas-Martinez, the lead petitioner, and his wife Maria Guadalupe Sacoalco De Salas, both natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming the Immigration Judge’s order denying their applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo due process contentions, Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002), and we deny the petition for review.
Petitioners’ sole contention, that the BIA’s decision “without opinion” violates due process, is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.